DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/025687 (Kanno et al.).
Regarding claim 8, Kanno et al. discloses a charged particle beam device comprising: an electrostatic chuck configured to adsorb an inspection object (multiple figures, element 10); a voltage generation unit configured to generate a voltage to be supplied to the electrostatic chuck (multiple figures, elements 20, 27, and 28); and a state determination unit configured to determine a state of the inspection object at the time of adsorption caused by the electrostatic chuck and a shape feature of the inspection object (fig. 2B, element 36, wherein, ‘Through the measurement results of the height measuring device 36, the flatness of the wafer, that is, the attraction state of the wafer mounted on the electrostatic chuck may be monitored.’ P 36).
Regarding claim 9, Kanno et al. disclose the charged particle beam device according to claim 8, wherein the inspection object is a semiconductor wafer (multiple figures, element 9, wherein ‘A semiconductor wafer (hereinafter simply "wafer") 9 is mounted on the electrostatic chuck 10 as a sample.’ P 26).
Regarding claim 10, Kanno et al. disclose the charged particle beam device according to claim 9, wherein the voltage generation unit generates positive and negative high voltages, and the generated positive and negative high voltages are supplied to different electrodes in the electrostatic chuck (‘The electrostatic chuck 10 in the present example is a so-called bipolar electrostatic chuck’ P 32).
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose a charged particle beam device comprising: an electrostatic chuck configured to adsorb an inspection object; a first voltage generation unit configured to generate a voltage to be supplied to the electrostatic chuck; and a first state determination unit configured to determine a state of the inspection object, wherein the first state determination unit includes a first current waveform simulation unit configured to simulate a time-series change of an electrostatic chuck current flowing through the first voltage generation unit when the electrostatic chuck normally adsorbs the inspection object, a first difference integration unit configured to acquire an integration value of a difference between a time-series change of a simulation current generated by the first current waveform simulation unit and a time-series change of the electrostatic chuck current flowing through the first voltage generation unit, and a first determination unit configured to determine a state of the inspection object at the time of adsorption and a shape feature of the inspection object based on the integration value of the difference.
The closest prior arts of record are US 2014/0091232 (Ohsawa et al.), US 2010/0085679 (Makhratchev et al.), and US 2015/0303092 (Kawabata).
Regarding claim 1, Ohsawa et al. discloses a charged particle beam device comprising: an electrostatic chuck configured to adsorb an inspection object (multiple figures, element 30); a first voltage generation unit configured to generate a voltage to be supplied to the electrostatic chuck (fig. 2, element 131); and a first state determination unit configured to determine a state of the inspection object (fig. 2, element 133),
wherein the first state determination unit includes
a first difference unit configured to acquire a value of a difference between a change in an expected current generated and a change of the electrostatic chuck current flowing through the first voltage generation unit (‘comparing the peak magnitude of the measured transient current with a predetermined threshold’ P 40), and
a first determination unit configured to determine a state of the inspection object at the time of adsorption based on the value of the difference (‘If the clamped state of the wafer 24 is normal, the capacity is larger than that of the abnormal case.  Therefore, comparing the peak magnitude of the measured transient current with a predetermined threshold enables determining whether or not the wafer 24 is normally clamped to the electrostatic chuck 30 or not.’ P 40).
Makhratchev et al. discloses a current waveform simulation unit configured to simulate a time-series change of an electrostatic chuck current flowing through the power supply when the electrostatic chuck normally adsorbs the inspection object (‘executing a first simulation in the circuit simulator to determine time-varying voltage and currents responses within a plurality of circuit nodes in the electrostatic chuck simulation circuit.’ P 10).
Kawabata disclose integrating a time series change of an electrostatic chuck current (‘The de-chuck control method includes acquiring a time-integration value of a current by measuring the current flowing from the chuck electrode for a predetermined time period after a plasma process is ended and a voltage applied to the chuck electrode is turned off’ abstract).
Ohsawa et al., Makhratchev et al., and Kawabata combined still fail to disclose determining a shape feature of the inspection object based on an integration value of the difference.  Kawabata integrates the transient current to determine residual charge, which can be used to determine capacitance in a manner similar to Ohsawa et al. but does not suggest determining a shape feature, only an overall absorption state.  Applicant has determined that warpage (shape feature) can be determined by integrating the difference because warpage causes not only a change in peak value but a displacement of peak in time the results in a distinctive integration shape (see especially figure 3C of applicant’s disclosure).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881